UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                       OCT 5 2018
                                                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
HECTOR GUST PARRA-CASIAN, AKA                 No.    15-73724
Hector Gustavo Parra,
                                              Agency No. A034-266-630
                 Petitioner,

 v.                                           ORDER

JEFFERSON B. SESSIONS III, Attorney
General,

                 Respondent.

Before:        SILVERMAN, BEA, and WATFORD, Circuit Judges.

      The government moves to vacate the court’s memorandum disposition and

dismiss the petition for review because on September 12, 2018, the Board of

Immigration Appeals (“BIA”) granted Parra-Casian’s motion to reopen

proceedings.

      We withdraw the memorandum disposition filed on May 21, 2018.

      We deny Parra-Casian’s petition for panel rehearing and petition for

rehearing en banc (Docket Entry No. 26) as moot.

      In light of the BIA’s order reopening proceedings, we grant the

government’s motion (Docket Entry No. 28) and we dismiss this petition for

review.

      PETITION FOR REVIEW DISMISSED.